Citation Nr: 1435226	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-30 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims PTSD based on stressor events in service.  He has reported that he witnessed an attack on his fellow soldier, and that that is the main stressor causing his PTSD.  Specifically, he stated that the event occurred in January or February 1973, while he was assigned to the 52nd Engineers Company, Headquarters Company in Ft. Carson, Colorado.  He contends that the fellow soldier, David Carlson, who returned from a club, was brutally attacked in the barracks day room while watching television.  The victim walked into the Veteran's barracks room and was covered in blood from serious head wounds and the Veteran held him as the ambulance arrived.  The Veteran asserts that he believed that the attackers were after him and assaulted Carlson because they looked alike and he was in fear for his life.

The Veteran has also reported a military sexual trauma while stationed in Camp Casey, Korea.  He asserts that his PTSD symptoms started there and he began to drink.  One night after his duties in September 1974, he was attacked from behind, bent over a ledge, and robbed and sodomized; he stated that he injured his back during this incident, and sought treatment for a back injury caused by the attack, but did not tell the medics of the assault.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  There are specific notice and development requirements in a PTSD claim based on personal assault and the RO must ensure that it is in full compliance with these requirements.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).  Concerning this, the Board finds that a VA letter issued in August 2011 complies with the above elements of a personal assault case.

In this case, service personnel records show that the Veteran requested separation from service for hardship reasons.  A November 1974 Department of the Army Approval of Separation stated that the Veteran's marital situations and problems with child support precluded him from performing effectively in the Army.  Service treatment records show that the Veteran complained of recurring back ache on the December 1974 separation examination.

The record includes a current diagnosis of PTSD as reflected in emergency department notes from St. Johns Hospital, dated in September 2009, as well as the Veteran's VA treatment records from January 2010 to September 2011.  The St. Johns Hospital records note that the Veteran had signs of PTSD, hallucination, and flashbacks, however, that he was having flashbacks of killing civilian in Korea in 1974.  The Veteran was stabilized and was followed up at a VA clinic in Mt. Vernon, Missouri.  A January 2010 VA mental health note reflects that since the hospitalization in September 2009, the Veteran had been working on processing his sexual assault trauma that occurred when he was 12 years old.  He also reported exposure to trauma while in service and while stationed in Korea.  He stated that his memory of this was unclear and he would like it to remain so.  He did continue to harbor guilty feelings associated with a soldier who was his friend with the same last name and was beaten while in Ft. Carson; he stated he wondered if the assault was intended for him and felt remorse that this friend was injured.  But, an August 2011 VA mental health note shows that the Veteran declined PTSD-specific therapies reporting that he did not see benefit in "opening that box."  The diagnoses have been depression, not otherwise specified; PTSD, childhood onset; and alcohol dependence in remission.

The PTSD diagnoses of record do not address whether the Veteran meets the specific DSM-IV multi-axial criteria, in particular, the stressor criteria.  The mental health providers in this case did not address any specific stressors on which the PTSD diagnosis was based.  Furthermore, the PTSD diagnosis was not supported by analysis of whether other criteria of reexperiencing, avoidance or increased arousal, were met, as described in the DSM-IV.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, on remand, a VA examination would be useful to ascertain whether the Veteran has a psychiatric disability, to include PTSD associated with the claimed in-service stressor events, to include personal assault.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Veterans Healthcare System in Mt. Vernon, Missouri and any associated outpatient clinics dated from September 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include PTSD.  The claims file must be made available to the examiner in conjunction with the examination.

All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should determine what psychiatric disabilities are present.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.  

The examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  

If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders have not been met.  

For each diagnosed psychiatric disability other than PTSD, the examiner is requested to provide an opinion, based upon review of the service and post-service medical records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to the Veteran's military service, to include his claimed stressors in service.

A complete rationale for each opinion offered should be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above development, and any other development deemed necessary, readjudicate the pending service connection claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

